 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                     ***
 9       UNITED STATES OF AMERICA,                     Case No. 3:09-cr-00046-LRH-RAM

10                                            Plaintiff, ORDER

11            v.

12       GILBERTO LOPEZ-MONJARAZ,

13                                         Defendant.
14

15           Before the court is Gilberto Lopez-Monjaraz’s motion to reduce sentence. ECF No. 104.
16   The United States of America has filed a response. ECF No. 106.
17   I.      BACKGROUND
18           On November 3, 2009, Lopez-Monjaraz pled guilty to Count 2 of the indictment,
19   possessing with intent to distribute 500 grams or more of methamphetamine in violation of 21
20   U.S.C. § 841(a)(1) and (b)(1)(A)(viii). ECF Nos. 1, 14. Lopez-Monjaraz was subsequently
21   sentenced to 188 months incarceration. ECF No. 20. Lopez-Monjaraz has since filed multiple
22   unsuccessful challenges to his sentence. 1 On March 4, 2019, Lopez-Monjaraz filed a pro se
23

24
     1
      Lopez-Monjaraz’s sentence was affirmed by the Ninth Circuit. EFC No. 44. Subsequently, he filed two
25   §2255 motions which were denied; a certificate of appealability was also denied for both motions. ECF
     Nos. 45, 53, 63, 64, 67, 70. On November 3, 2014, he again motioned the court, this time to reduce his
26
     sentence based on Amendment 782 to the sentencing guidelines. ECF No. 76. He was appointed counsel,
27   who subsequently withdrew because the public defender did not intend to file a counselled motion. ECF
     Nos. 78, 82. The motion, ultimately filed pro se, was denied. ECF No. 83. Further motions to reduce
28   sentence and to reconsider were denied and affirmed by the Ninth Circuit in 2015 and 2016. See ECF Nos.
     86, 88, 91, 94, 97, 98.
                                                        1
 1   Motion to Reduce Sentence. ECF No. 104. On March 11, 2019, the United States filed a

 2   Response. ECF No. 106.

 3   II.    DISCUSSION

 4          Lopez-Monjaraz argues that his sentence should be reduced pursuant to 18 U.S.C.

 5   § 3582(c)(2) based upon Amendment 782 to the United States Sentencing Guidelines § 1B1.10

 6   which reduced the base offense level in the drug quantity tables in § 2D1.1 and 2D1.11. He

 7   further argues that during his incarceration he has been actively attempting to rehabilitate himself

 8   by taking educational courses and working as an orderly. While the court appreciates his work

 9   toward rehabilitation, the court cannot grant his motion.

10          A district judge typically may not modify the term of imprisonment once it has been

11   imposed. See 18 U.S.C. § 3582(c); However, pursuant to 18 U.S.C. § 3582(c)(2), the court may

12   reduce the term of imprisonment when the applicable sentencing range has been lowered by the

13   Sentencing Commission. If the retroactive amendment “does not have the effect of lowering the

14   applicable guideline range,” the court is not authorized to reduce a defendant’s prison sentence.

15   U.S. SENTENCING GUIDELINES MANUAL § 1B1.10(a)(2)(B) (U.S. SENTENCING COMM’N 2018); see

16   Dillon v. United States, 560 U.S. 817, 821-22 (2010) (The provisions and limitations in these

17   guidelines are binding on the court).

18          Here, while the amendment applies retroactively to defendants, like Lopez-Monjaraz, that

19   were sentenced prior to November 1, 2014, Lopez-Monjaraz’s offense involved more than 5

20   kilograms of actual methamphetamine. Therefore Amendment 782 does not lower the applicable

21   guideline range and the court is not authorized to reduce the defendant’s sentence.

22          Additionally, because Lopez-Monjaraz’s request to reduce his sentence is, in effect, a

23   successive habeas motion because it comes subsequent to Lopez-Monjaraz’s § 2255 motions

24   filed in November 2012 (ECF No. 45) and March 2014 (ECF No. 64), the court must determine

25   whether to grant him a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). However,

26   Lopez-Monjaraz has failed to make “a substantial showing of the denial of a constitutional

27   right.” Id. The court further finds that Lopez-Monjaraz has failed to “demonstrate that reasonable

28   jurists would find the district court’s assessment of the constitutional claims debatable or
                                                      2
 1   wrong”. Allen v. Ornoski, 435 F.3d 946, 950-951 (9th Cir. 2006) (quoting Slack v. McDonald,

 2   529 U.S. 473, 484 (2000). Therefore, the court also denies Lopez-Monjaraz a certificate of

 3   appealability as to his motion to reduce sentence.

 4

 5   III.   CONCLUSION

 6          IT IS THEREFORE ORDERED that Lopez-Monjaraz’s motion to reduce sentence

 7   (ECF No.104) is DENIED.

 8          IT IS FURTHER ORDERED that Lopez-Monjaraz is DENIED a certificate of

 9   appealability.

10

11          IT IS SO ORDERED.

12          DATED this 15th day of July, 2019.

13

14                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      3
